 


 HCON 242 ENR: Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 101st anniversary.
U.S. House of Representatives
2010-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 242 
 
 
June 18, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 101st anniversary. 
 
 
Whereas the National Association for the Advancement of Colored People (referred to in this resolution as the NAACP), originally known as the National Negro Committee, was founded in New York City on February 12, 1909, the centennial of Abraham Lincoln's birth, by a multiracial group of activists who met in a national conference to discuss the civil and political rights of African-Americans;  Whereas the NAACP was founded by a distinguished group of leaders in the struggle for civil and political liberty, including Ida Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald Garrison Villard, and William English Walling;  
Whereas the NAACP is the oldest and largest civil rights organization in the United States;  Whereas the NAACP National Headquarters is located in Baltimore, Maryland;  
Whereas the mission of the NAACP is to ensure the political, educational, social, and economic equality of rights of all persons and to eliminate racial hatred and racial discrimination;  Whereas the NAACP is committed to achieving its goals through nonviolence;  
Whereas the NAACP advances its mission through reliance upon the press, the petition, the ballot, and the courts, and has been persistent in the use of legal and moral persuasion, even in the face of overt and violent racial hostility;  Whereas the NAACP has used political pressure, marches, demonstrations, and effective lobbying to serve as the voice, as well as the shield, for minority Americans;  
Whereas after years of fighting segregation in public schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall, won one of its greatest legal victories in the Supreme Court's decision in Brown v. Board of Education, 347 U.S. 483 (1954);  Whereas in 1955, NAACP member Rosa Parks was arrested and fined for refusing to give up her seat on a segregated bus in Montgomery, Alabama—an act of courage that would serve as the catalyst for the largest grassroots civil rights movement in the history of the United States;  
Whereas the NAACP was prominent in lobbying for the passage of the Civil Rights Acts of 1957, 1960, and 1964, the Voting Rights Act of 1965, the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006, and the Fair Housing Act, laws that ensured Government protection for legal victories achieved;  Whereas in 2005, the NAACP launched the Disaster Relief Fund to help survivors in Louisiana, Mississippi, Texas, Florida, and Alabama to rebuild their lives;  
Whereas in the 110th Congress, the NAACP was prominent in lobbying for the passage of H. Res. 826, whose resolved clause expresses that: (1) the hanging of nooses is a horrible act when used for the purpose of intimidation and which under certain circumstances can be criminal; (2) this conduct should be investigated thoroughly by Federal authorities; and (3) any criminal violations should be vigorously prosecuted;  Whereas in 2008, the NAACP vigorously supported the passage of the Emmett Till Unsolved Civil Rights Crime Act of 2007, a law that puts additional Federal resources into solving the heinous crimes that occurred in the early days of the civil rights struggle that remain unsolved and bringing those who perpetrated such crimes to justice;  
Whereas the NAACP has helped usher in the new millennium by charting a bold course, beginning with the appointment of the organization’s youngest President and Chief Executive Officer, Benjamin Todd Jealous, and by outlining a strategic plan to confront 21st century challenges in the critical areas of health, education, housing, criminal justice, and environment; and  Whereas, on July 16, 2009, the NAACP celebrated its centennial anniversary in New York City, highlighting an extraordinary century of Bold Dreams, Big Victories with a historic address from the first African-American president of the United States, Barack Obama: Now, therefore, be it  
 
That Congress— (1)recognizes the 101st anniversary of the historic founding of the National Association for the Advancement of Colored People; and  
(2)honors and praises the National Association for the Advancement of Colored People on the occasion of its anniversary for its work to ensure the political, educational, social, and economic equality of all persons.   Clerk of the House of Representatives.Secretary of the Senate. 